DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/21/2022.
Applicant's election with traverse of restriction of claims 6-12 in the reply filed on 06/21/2022 is acknowledged.  The traversal is on the ground(s) that the claims are sufficiently related.  This is not found persuasive, as for applications filed under 37 USC 371, restriction practice per 37 CFR 1.141 - 1.146 is not applicable. Burden of search is not of consideration when considering the restriction of inventions under 37 USC 371. See MPEP 1893.03(d).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, the claim refers to “first pores” and “second pores”. It is unclear the distinction between these two pores, and what differentiates a pore that exists solely on the surface of the porous body from a pore that comprises opening portions of the three-dimensional structure, the two pores could be one and the same. Thus, the claim is rendered indefinite. Claims 2-5 are rejected for their dependence on Claim 1. For purposes of examination, the examiner will interpret the limitation as requiring two groups of pores having different pore diameters.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO2007021037A1, referred to herein as 'WO ‘037'. All references are to the English Google Patents translation of the above document.
Regarding Claim 1, WO ‘037 discloses an inorganic porous material composed of a group 4 element and a method for producing the same (Technical field; Claim 1). Further, WO ‘037 discloses such a group 4 element to be TiO2 (Claim 4), also known as titania. This reads on Claim 1, in which a titania porous body, the titania porous body being entirely formed of titania is disclosed. Further, WO ‘037 discloses pores of a pore diameter of 100 nm or more continuous in a three-dimensional network, and pores of a pore diameter of 2 to 100 nm formed in the gel skeleton that forms this through hole inorganic porous material (Claim 1). This reads on Claim 1, in which a titania framework forming a three-dimensional network structure is disclosed, in which first pores comprise opening portions of the three- dimensional network structure, and in which second pores are disposed in a surface of the titania framework.
Regarding Claim 3, the prior art discloses the limitations of Claim 1 as shown above. Further, WO ‘037 discloses a set of pores having a pore diameter smaller than the second pores (2-100 nm, Claim 1).
Regarding Claim 5, the prior art discloses the limitations of Claim 1 as shown above.  Further, WO ‘037 discloses an embodiment in which the thermal processing of anatase-phase titanium dioxide used to obtain the inorganic porous material causes a structural transition of the used titania from the anatase phase into the rutile phase (Passage beginning “It was confirmed by X-ray diffraction measurement…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2007021037A1, referred to herein as 'WO ‘037'. All references are to the English Google Patents translation of the above document.
Regarding Claim 2, the prior art discloses the limitations of Claim 1 as shown above. Further, WO ‘037 discloses pores having a pore diameter of 100 nm or more continuous in a three-dimensional network as discussed above. This overlaps with and makes obvious the range for the first pores of Claim 2. This further overlaps with and makes obvious the range for the second pores of Claim 2.
Regarding Claim 4, the prior art discloses the limitations of Claim 1 as shown above.  Further, WO ‘037 discloses a set of pores having a pore diameter between 2 and 100 nm (Claim 1). This overlaps with and makes obvious the range claimed for the pore size of the third pores of Claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736